  Case 3:20-cv-00320-B-BH Document 13 Filed 07/27/21                 Page 1 of 1 PageID 91



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

RAYSHUN GOODEN-EL,                               )
         Plaintiff,                              )
vs.                                              )   No. 3:20-CV-320-B (BH)
                                                 )
DALLAS COUNTY, et al.                            )
         Defendants.                             )


             ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
        RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court. By separate judgment, the plaintiff’s complaint will be

dismissed with prejudice, except that any habeas claims will be dismissed without prejudice to the

filing of a future habeas action.

        SIGNED this 27th day of July, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
